DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1 and 7 each require at least a video coding method, comprising: receiving data to be encoded or decoded as a current block of a current picture of a video; generating a first prediction of the current block according to an inter-prediction mode and a first selected motion candidate selected from a candidate list, the candidate list including one or more motion candidates; generating a second prediction of the current block according to the inter-prediction mode and a second selected motion candidate selected from the candidate list, or according to a selected intra-prediction mode selected from one or more candidate intra-prediction modes that include a directional intra-prediction mode, a DC mode, or a Planar mode; generating a combined prediction for the current block based on the first prediction and the second prediction; and encoding the current block into a bitstream or reconstructing the current block according to the combined prediction, wherein the combined prediction is applicable to a sub-region of the current block and not applicable outside of the sub-region of the current block, and a size of the sub-region is determined based on a width, height, or size of the current block.
The prior arts on record teach the following: a video coding method, comprising: receiving data to be encoded or decoded as a current block of a current picture of a video; generating a first prediction of the current block according to an inter-prediction mode and a first selected motion candidate selected from a candidate list, the candidate list including one or more motion candidates; generating, a second prediction of the current block according to the inter-prediction mode and a second selected motion candidate selected from the candidate list, or according to a selected intra-prediction mode selected from one or more candidate intra-prediction modes that include a directional intra-prediction mode, a DC mode, or a Planar mode; generating a combined prediction for the current block based on the first prediction and the second prediction; and encoding the current block into a bitstream or reconstructing the current block according to the prediction.
However, none of the prior arts disclose generating a second prediction of the current block according to the inter-prediction mode according to a selected intra-prediction mode selected from one or more candidate intra-prediction modes that include a directional intra-prediction mode, a DC mode, or a Planar mode; generating a combined prediction for the current block based on the first prediction and the second prediction; and encoding the current block into a bitstream or reconstructing the current block according to the combined prediction, wherein the combined prediction is applicable to a sub-region of the current block and not applicable outside of the sub-region of the current block, and a size of the sub-region is determined based on a width, height, or size of the current block in combination with the other features as stated in claims 1 and 7. None alone teaches, and none in combination fairly suggests as obvious, an invention having all of the limitations of the allowed claims.

Dependent claims are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jared Walker/Primary Examiner, Art Unit 2426